UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                              Captain BRANDON T. ROZELL
                                  United States Air Force

                                             ACM 38381

                                         12 February 2014

         Sentence adjudged 8 April 2013 by GCM convened at Joint Base Andrews,
         Maryland. Military Judge: Lynn Schmidt (sitting alone).

         Approved Sentence: Dismissal.

         Appellate Counsel for the Appellant: Captain Christopher D. James.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                               ORR, HARNEY, and PELOQUIN
                                  Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court